817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marie CULLY, Plaintiff-Appellant,v.Paul CUTLIP;  Alexander Jurczenko;  Richard Whelan; MichaelFrantz;  Daniel Ward;  John Doe;  Jane Doe,Defendants-Appellees.
No. 87-3015.
United States Court of Appeals, Sixth Circuit.
April 30, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
The plaintiff moves for pauper status on appeal from the district court's order dismissing this civil rights case.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the Court for consideration.  The defendants oppose the motion for pauper status, but we will exercise our discretion to grant the motion in order to reach the merits of the appeal.  Gerringer v. United States, 213 F.2d 346, 352 (D.C. Cir. 1954).


3
The plaintiff is a resident of Cleveland, Ohio and was employed by the Lutheran Medical Center.  The defendants are various persons related to the employment discrimination case which the plaintiff filed against the Center.  The complaint alleges that some of the defendants filed false information with the civil rights agencies concerning her case.  It also alleges that a document filed in the district court proceedings concerning the discrimination charge was improperly deleted from the docket sheet.  The plaintiff requested injunctive relief and damages.  She also requested the district court judge to recuse himself.


4
The district court dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d).  The court held that the allegedly false information could not have affected the district court proceedings because that discrimination claim was dismissed on a statute of limitations ground.  The court also held that the deletion of the document from the district court docket sheet was at most a clerical error.  The court denied recusal because the allegation of bias only concerned the judge's prior knowledge of the case from the previous proceedings and did not allege any personal prejudice.  United States v. Story, 716 F.2d 1088, 1090 (6th Cir. 1983);  In re M. Ibrahim Khan, P.S.C., 751 F.2d 162, 164 (6th Cir. 1984).


5
After an examination of the complaint and the district court's order, we agree with the conclusions of the district court that none of the plaintiff's free speech, access to the courts, or equal protection rights were violated.  The district court also correctly denied the request for recusal.  So the court properly dismissed the case.


6
The motion for pauper status is granted.  Upon consideration of the record and the briefs, we affirm the order of the district court under Rule 9(b), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.  The defendants' request for attorney's fees and costs is denied.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of michigan, sitting by designation